Action to recover the amount of a check in the sum of $1,010.46 drawn by plaintiff upon its account in The Chase National Bank of the City of New York. Plaintiff claims that said bank paid this check upon an improper indorsement and improperly charged that *590amount to plaintiff. The Chase National Bank in its cross-complaint asks for judgment against The Dunbar National Bank of New York for the amount of such judgment as may be recovered by plaintiff against it. Determination of the Appellate Term reversing a judgment of the City Court of the City of New York, New York County, and dismissing the complaint, and the cross-complaint of defendant, The Chase National Bank of the City of New York, unanimously affirmed, with costs and disbursements. No opinion. Present — Martin, P. J., Merrell, Townley, Glennon and Untermyer, JJ.